Case: 1:20-cv-00512 Document #: 46-4 Filed: 04/27/20 Page 1 of 35 PageID #:289
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 2 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               1 of 34 #:290



                        1       HAEGGQUIST & ECK, LLP
                                AMBER L ECK (177882)
                        2
                                 ambere@haelaw.com
                        3       ALREEN HAEGGQUIST (221858)
                                 alreenh@haelaw.com
                        4
                                AARON M. OLSEN (259923)
                        5        aarono@haelaw.com
                                IAN PIKE (329183)
                        6
                                 ianp@haelaw.com
                        7       225 Broadway, Suite 2050
                                San Diego, CA 92101
                        8
                                Telephone: 619-342-8000
                        9       Facsimile: 619-342-7878
                        10
                                Attorneys for Plaintiffs and the Proposed Class
                        11
HAEGGQUIST & ECK, LLP




                        12                           UNITED STATES DISTRICT COURT
                        13                         SOUTHERN DISTRICT OF CALIFORNIA
                        14      SEAN BURKE and JAMES                     Case No.: 3:20-cv-00370-BAS-MSB
                        15      POMERENE, Individually and on
                                Behalf of All Others Similarly           CLASS ACTION
                        16      Situated,
                        17                                               FIRST AMENDED CLASS ACTION
                                             Plaintiffs,                 COMPLAINT
                        18
                                      v.
                        19
                                CLEARVIEW AI, INC., a Delaware
                        20      Corporation; HOAN TON-THAT, an
                        21      Individual; RICHARD SCHWARTZ,
                                an Individual; and
                        22      DOES 1 through 10, inclusive,
                        23
                                             Defendants.                 DEMAND FOR JURY TRIAL
                        24
                        25
                        26
                        27
                        28
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 3 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               2 of 34 #:291



                        1             Plaintiffs Sean Burke and James Pomerene (“Plaintiffs”), by their attorneys,
                        2       bring this action individually and on behalf of all others similarly situated (the
                        3       “Class”) against Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That,
                        4       Richard Schwartz, and DOES 1 through 10, inclusive (collectively, “Defendants”).
                        5       Plaintiffs make the following allegations upon information and belief (except those
                        6       allegations as to the Plaintiffs or their attorneys, which are based on personal
                        7       knowledge), based upon an investigation that is reasonable under the
                        8       circumstances, which allegations are likely to have evidentiary support after a
                        9       reasonable opportunity for further investigation and/or discovery.
                        10                                    NATURE OF ACTION
                        11            1.      The disturbing conduct at issue in this Complaint was highlighted in
HAEGGQUIST & ECK, LLP




                        12      a letter by Senator Edward J. Markey to Clearview about its use of technology to
                        13      collect, generate, and sell consumers’ biometric information without their consent:
                        14                 “Widespread use of your technology could facilitate dangerous
                        15                 behavior and could effectively destroy individuals’ ability to go
                                                       about their daily lives anonymously.”
                        16
                                        “The ways in which this technology could be weaponized are vast
                        17
                                                                and disturbing.”
                        18
                                      2.      As warned by Senator Markey, “[a]ny technology with the ability to
                        19
                                collect and analyze individuals’ biometric information has alarming potential to
                        20
                                impinge on the public’s civil liberties and privacy.” Id. Indeed, Defendants’ use of
                        21
                                Clearview’s technology does just that and violates California’s and Illinois’s
                        22
                                privacy protection statutes, among other laws.
                        23
                                      3.      Without notice or consent, Clearview illicitly “scraped” hundreds, if
                        24
                                not thousands or more, websites, such as Facebook, Twitter, and Google, for over
                        25
                                three billion images of consumers’ faces.1 Clearview’s automated scraping for
                        26
                        27      1
                                      Web “scraping” (aka web harvesting or web data extraction) is data scraping
                        28      used for extracting data from websites. It is a form of copying, in which specific
                                                                         2               Case No. 3:20-cv-00370-BAS-MSB
                                                        FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 4 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               3 of 34 #:292



                        1       images violated the policies of websites like Facebook and Twitter, the latter of
                        2       which specifically prohibits scraping to build facial recognition databases.
                        3       Unlawfully, Defendants stored billions of scraped images of faces in Clearview’s
                        4       database, used its facial recognition software to generate biometric information
                        5       (aka a “Faceprint”) to match the face to identifiable information, and then sold
                        6       access to the database to third-party entities and agencies for a commercial gain.
                        7             4.     In clear violation of multiple privacy laws, Clearview sold for a profit
                        8       access to billions of consumers’ Faceprints to law enforcement agencies and
                        9       private companies across the country, including in California. Consumers did not
                        10      receive notice of this violation of their privacy rights, and they certainly have not
                        11      consented to it – in writing or otherwise. Clearview and its customers, including
HAEGGQUIST & ECK, LLP




                        12      law enforcement and each of their employees, staff, and any number of other
                        13      people, may be able to access billions of consumers’ identities, social connections,
                        14      and other personal details based on the Faceprint created and sold by Clearview.
                        15      As acknowledged by the co-director of the High-Tech Law Institute at Santa Clara
                        16      University, the “weaponization possibilities of this are endless.” Imagine a rogue
                        17      employee of one of Clearview’s customers who wants to stalk potential romantic
                        18      partners, a foreign government using it to discover information to use to blackmail
                        19      key individuals, or law enforcement agencies prying into the private lives of
                        20      citizens with no probable cause or reasonable suspicion. The “dystopian future” of
                        21      a mass surveillance state has arrived with the erosion of privacy for billions of
                        22      people, and Clearview is at the helm.
                        23            5.     To redress the harms suffered, Plaintiffs, individually and on behalf
                        24      of The Class and sub-classes (as defined herein below) bring claims for: (1)
                        25      violation of California’s Unfair Competition Law, Business & Professions Code
                        26
                        27
                                data is gathered/fetched and copied/processed from the web, typically into a
                        28      central local database or spreadsheet, for later use.
                                                                          3           Case No. 3:20-cv-00370-BAS-MSB
                                                       FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 5 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               4 of 34 #:293



                        1       §17200, et seq. (“UCL”) (predicated on, inter alia, violation of the California
                        2       Consumer Privacy Act of 2018, California Civil Code §1798.100, et seq.
                        3       (“CCPA”) (on behalf of Plaintiff Burke and the CCPA Class, Commercial
                        4       Misappropriation Class, and Unjust Enrichment Class against all Defendants); (2)
                        5       violation of California Civil Code §3344(a) (“Commercial Misappropriation”) (on
                        6       behalf of Plaintiffs and the Commercial Misappropriation Class against all
                        7       Defendants); (3) unjust enrichment (aka “restitution” or “quasi-contract”) (on
                        8       behalf of Plaintiff Burke and the Unjust Enrichment Class against Defendant
                        9       Clearview); and (4) violation of the Illinois Biometric Information Privacy Act,
                        10      740 ILCS 14/1, et seq. (“BIPA”) (on behalf of Plaintiffs and the BIPA Class
                        11      against all Defendants).2
HAEGGQUIST & ECK, LLP




                        12                                       JURISDICTION
                        13            6.     This Court has original jurisdiction over this action under 28 U.S.C.
                        14      §1332(a) as well as the Class Action Fairness Act of 2005, 28 U.S.C. §1332(d)(2),
                        15      as to the named Plaintiffs and every member of The Class, because the proposed
                        16      Class contains more than 100 members, the aggregate amount in controversy
                        17      exceeds $5 million, and Class members reside in California and are therefore
                        18      diverse from Clearview. The Court has supplemental jurisdiction over Plaintiffs’
                        19      state law claims pursuant to 28 U.S.C. §1367(a).
                        20            7.     This Court has personal jurisdiction over Plaintiffs because Plaintiffs
                        21      submit to the Court’s jurisdiction for the purpose of this Complaint. This Court
                        22      has personal jurisdiction over Clearview because it does a substantial amount of
                        23      business in California, including in this District; is authorized to conduct business
                        24      in California, including in this District; and/or has intentionally availed itself of
                        25      the laws and markets of this District through the use, promotion, sale, marketing,
                        26      and/or distribution of its products and services at issue in this Complaint.
                        27
                        28      2
                                      The Sub-Classes are defined below in Paragraphs 51-52 of the Complaint.
                                                                       4             Case No. 3:20-cv-00370-BAS-MSB
                                                       FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 6 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               5 of 34 #:294



                        1       Defendants’ liability to Plaintiffs and the Class arises from and relates to
                        2       Defendants’ conduct within the state of California. As set forth, infra, Defendants
                        3       acted within California to collect the biometric information of Plaintiffs and
                        4       persons throughout the United States. Defendants put this biometric information,
                        5       collected within the state of California, to commercial use throughout the United
                        6       States, including within the states of California and Illinois. Further, Defendants
                        7       harvest the biometric information of Plaintiffs and persons throughout the United
                        8       States, wherever that biometric information is harvested, and subsequently put that
                        9       biometric information to commercial use within the state of California. Thus,
                        10      Defendants have purposefully availed themselves of the benefits and protections
                        11      of the state of California in conducting their unlawful enterprise, which purposeful
HAEGGQUIST & ECK, LLP




                        12      availment constitutes sufficient minimum contacts with the state of California that
                        13      the exercise of personal jurisdiction over Defendants with regard to the claims of
                        14      Plaintiffs and the Class does not violate Due Process.
                        15            8.     This Court has personal jurisdiction over Defendants Hoan Ton-That
                        16      and Richard Schwartz because, as set forth in more detail below, they conspired
                        17      with Clearview and the Co-Conspirators as defined herein below to further the
                        18      illegal scheme alleged in this Complaint, which directly targeted and impacted
                        19      thousands, if not millions, of California residents and citizens, including in this
                        20      District. Defendants Ton-That and Schwartz consented to, authorized, and directed
                        21      the business conduct at issue in California, including in this District and have
                        22      availed themselves of the laws and markets of this District.
                        23            9.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b),
                        24      because a substantial part of the events or omissions giving rise to the claims
                        25      occurred in this District. Venue is also proper under 18 U.S.C. §1965(a), because
                        26      Clearview transacts a substantial amount of its business in this District.
                        27      Alternatively, venue is proper under 28 U.S.C. §1391(b)(3) because this Court has
                        28      personal jurisdiction over Defendants.
                                                                        5              Case No. 3:20-cv-00370-BAS-MSB
                                                       FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 7 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               6 of 34 #:295



                        1                                          THE PARTIES
                        2                                       Plaintiff Sean Burke
                        3              10.    Plaintiff Sean Burke is a natural person and over the age of eighteen.
                        4       Plaintiff Burke is, and at all relevant times has been, a resident and citizen of San
                        5       Diego, California.
                        6              11.    Throughout the relevant period of this Complaint, numerous
                        7       photographs that include images of Plaintiff Burke’s face were uploaded to various
                        8       internet-based platforms and websites, including on Facebook, Twitter, Instagram,
                        9       Google, Venmo, and/or YouTube.
                        10             12.    Based on information and belief, Clearview “scraped” images of
                        11      Plaintiff Burke’s face from internet-based websites, in violation of several of the
HAEGGQUIST & ECK, LLP




                        12      websites’ terms of use and stored them in its database. Based on information and
                        13      belief, in order to scrape Plaintiff Burke’s image, Clearview’s web scraper
                        14      harvested information stored on servers in various states, including California and
                        15      Illinois. Clearview also targeted companies that are at home in the state of
                        16      California to perform its unlawful scraping. Clearview’s software application then
                        17      applied facial recognition software to the images of Plaintiff Burke’s face,
                        18      calculated his unique physical characteristics, and generated a biometric template
                        19      therefrom. Clearview generated biometric information (a “Faceprint”) enabling
                        20      the identification of Plaintiff Burke, in direct violation of the laws identified in this
                        21      Complaint, including the BIPA and CCPA. Clearview then sold, marketed,
                        22      advertised, or otherwise made commercial use of access to its database containing
                        23      Plaintiff Burke’s photograph and Faceprint to third-party entities throughout the
                        24      United States generally, and in the states of California and Illinois particularly, for
                        25      a commercial monetary gain in an amount to be determined at trial.
                        26             13.    Plaintiff Burke never consented, agreed, or gave permission – written
                        27      or otherwise – to Clearview to collect, capture, purchase, receive through trade,
                        28      obtain, sell, lease, trade, disclose, redisclose, disseminate, or otherwise profit from
                                                                              6             Case No. 3:20-cv-00370-BAS-MSB
                                                        FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 8 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               7 of 34 #:296



                        1       or use his photograph, likeness, and biometric information and identifiers.
                        2       Likewise, Clearview never informed Plaintiff Burke by written notice or otherwise
                        3       that Plaintiff Burke could prevent Clearview from collecting, capturing,
                        4       purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        5       redisclosing, disseminating, or otherwise profiting from or using his photograph,
                        6       likeness, and biometric information and identifiers. Similarly, Plaintiff Burke was
                        7       never provided with an opportunity to prohibit or prevent Clearview from
                        8       collecting, capturing, purchasing, receiving through trade, obtaining, selling,
                        9       leasing, trading, disclosing, redisclosing, disseminating, or otherwise profiting
                        10      from or using his photograph, likeness, and biometric information and identifiers.
                        11            14.     As a result of Clearview’s unauthorized collecting, capturing,
HAEGGQUIST & ECK, LLP




                        12      purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        13      redisclosing, disseminating, or otherwise profiting from or using Plaintiff Burke’s
                        14      photograph, likeness, and biometric information and identifiers, Plaintiff Burke
                        15      was deprived of his control over that valuable and sensitive information. By
                        16      depriving him of his control over this valuable information, Clearview
                        17      misappropriated the value of his photograph, likeness, and biometric information
                        18      and identifiers. Clearview has unlawfully profited therefrom. Plaintiff Burke has
                        19      further suffered damages in the diminution in value of his sensitive biometric
                        20      information and identifiers – information which is now at higher risk of privacy
                        21      violations.
                        22                                  Plaintiff James Pomerene
                        23            15.     Plaintiff James (aka “Jim”) Pomerene is a natural person and over the
                        24      age of eighteen. Plaintiff Pomerene is, and at all relevant times has been, a resident
                        25      and citizen of Rockford, Illinois.
                        26            16.     Throughout the relevant period of this Complaint, photographs that
                        27      include images of Plaintiff Pomerene’s face were uploaded to various internet-
                        28
                                                                        7              Case No. 3:20-cv-00370-BAS-MSB
                                                       FIRST AMENDED CLASS ACTION COMPLAINT
                             Case: 1:20-cv-00512 Document #:
                                   Case 1:20-cv-03104-CM     46-4 Filed:
                                                           Document   6 04/27/20  Page 9 Page
                                                                         Filed 04/07/20  of 35 PageID
                                                                                               8 of 34 #:297



                        1       based platforms and websites, including Facebook, Twitter, Instagram, Google,
                        2       Venmo, and/or YouTube.
                        3              17.    Based on information and belief, Clearview “scraped” images of
                        4       Plaintiff Pomerene’s face from internet-based websites, in violation of several of
                        5       the websites’ terms of use and stored them in its database. Based on information
                        6       and belief, in order to scrape Plaintiff Pomerene’s image, Clearview’s web scraper
                        7       harvested information stored on servers in various states, including California and
                        8       Illinois. Clearview also targeted companies that are at home in the state of
                        9       California to perform its unlawful scraping. Clearview’s software application then
                        10      applied facial recognition software to the images of Plaintiff Pomerene’s face,
                        11      calculated his unique physical characteristics, and generated a biometric template
HAEGGQUIST & ECK, LLP




                        12      therefrom. Clearview generated biometric information (a Faceprint) enabling the
                        13      identification of Plaintiff Pomerene, in direct violation of the laws identified in this
                        14      Complaint, including the BIPA and CCPA. Clearview then sold, marketed,
                        15      advertised or otherwise made commercial use of access to its database containing
                        16      Plaintiff Pomerene’s photograph and Faceprint to third-party entities throughout
                        17      the United States generally, and in the states of California and Illinois particularly,
                        18      for a commercial monetary gain in an amount to be determined at trial.
                        19             18.    Plaintiff Pomerene never consented, agreed, or gave permission –
                        20      written or otherwise – to Clearview to collect, capture, purchase, receive through
                        21      trade, obtain, sell, lease, trade, disclose, redisclose, disseminate, or otherwise profit
                        22      from or use his photograph, likeness, and biometric information and identifiers.
                        23      Likewise, Clearview never informed Plaintiff Pomerene by written notice or
                        24      otherwise that Plaintiff Pomerene could prevent Clearview from collecting,
                        25      capturing, purchasing, receiving through trade, obtaining, selling, leasing, trading,
                        26      disclosing, redisclosing, disseminating, or otherwise profiting from or using his
                        27      photograph, likeness, and biometric information and identifiers. Similarly,
                        28      Plaintiff Pomerene was never provided with an opportunity to prohibit or prevent
                                                                       8             Case No. 3:20-cv-00370-BAS-MSB
                                                        FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:Document
                                Case 1:20-cv-03104-CM    46-4 Filed:6 04/27/20 Page 10Page
                                                                       Filed 04/07/20 of 35 9PageID
                                                                                              of 34 #:298



                        1    Clearview from collecting, capturing, purchasing, receiving through trade,
                        2    obtaining, selling, leasing, trading, disclosing, redisclosing, disseminating, or
                        3    otherwise profiting from or using his photograph, likeness, and biometric
                        4    information and identifiers.
                        5          19.    As a result of Clearview’s unauthorized collecting, capturing,
                        6    purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        7    redisclosing, disseminating, or otherwise profiting from or using Plaintiff
                        8    Pomerene’s photograph, likeness, and biometric information and identifiers,
                        9    Plaintiff Pomerene was deprived of his control over that valuable and sensitive
                        10   information. By depriving him of his control over this valuable information,
                        11   Clearview misappropriated the value of his photograph, likeness, and biometric
HAEGGQUIST & ECK, LLP




                        12   information and identifiers. Clearview has unlawfully profited therefrom. Plaintiff
                        13   Pomerene has further suffered damages in the diminution in value of his sensitive
                        14   biometric information and identifiers – information which is now at higher risk of
                        15   privacy violations.
                        16                             Defendant Clearview AI, Inc.
                        17         20.    Defendant Clearview AI, Inc., is a private, for-profit Delaware
                        18   Corporation, with its principal place of business located in in New York, New
                        19   York. Clearview markets, advertises, sells, and otherwise makes commercial use
                        20   of its product throughout the United States, including in California, Illinois, New
                        21   York and many other States. Based on information and belief, Clearview illicitly
                        22   scraped the images of faces of billions of consumers from websites and platforms
                        23   owned and operated by Illinois and California-based companies. Defendants are
                        24   unlawfully using the biometric information, identifiers, and likeness of residents
                        25   from all U.S. states, in California and Illinois. In other words, even though
                        26   residents from U.S. states other than California and Illinois do not reside in
                        27   California or Illinois, they are being specifically harmed by Defendants’ conduct
                        28   in California and Illinois in multiple ways, including: (a) Defendants illicitly
                                                                     9             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 11Page
                                                                     Filed 04/07/20   of 3510
                                                                                            PageID
                                                                                              of 34 #:299



                        1    scraping images of their faces from servers in California and Illinois (among other
                        2    states); and (b) Defendants unlawfully selling, using, or otherwise disclosing their
                        3    biometric information, identifiers, and likeness to business entities in California
                        4    and Illinois (among other states), who are then also violating some of the laws at
                        5    issue in this Complaint. As such, Defendants have intentionally availed themselves
                        6    of the laws and markets of this District through the use, promotion, sale, and/or
                        7    distribution of the unlawful products and services at issue in this Complaint – not
                        8    just for Plaintiff Burke and California residents, but for all residents across the
                        9    United States, including Plaintiff Pomerene and Illinois residents.
                        10         21.    Defendant Clearview is a “private entity” within the meaning of the
                        11   BIPA, which defines “private entity” as “any individual, partnership, corporation,
HAEGGQUIST & ECK, LLP




                        12   [etcetera] … however organized.” 740 ILCS 14/10. Based on information and
                        13   belief, Clearview is also a “business” within the meaning of the CCPA because:
                        14   (i) it is a corporation; (ii) it operates for a profit or financial benefit of its
                        15   shareholders or other owners; (iii) it does business in the State of California; (iv)
                        16   it collects “consumers’ personal information” and determines the purposes and
                        17   means of the processing of consumers’ personal information; and (v) it derives 50
                        18   percent or more of its annual revenues from selling consumers’ personal
                        19   information and/or its sells and/or shares for commercial purposes, alone or in
                        20   combination, the personal information of 50,000 or more consumers. Defendant
                        21   Clearview is also a “person” within the meaning of California’s commercial
                        22   misappropriation statute, Civil Code §3344. As set forth below, Plaintiffs,
                        23   individually and on behalf of the Class, bring Counts I-IV against Clearview.
                        24                              Defendant Hoan Ton-That
                        25         22.    Defendant Hoan Ton-That is a founder and Chief Executive Officer
                        26   of Clearview. Defendant Ton-That is a “private entity” within the meaning of the
                        27   BIPA, which defines “private entity” as “any individual, partnership, corporation,
                        28   [etcetera] … however organized.” 740 ILCS 14/10. Defendant Ton-That is also a
                                                                   10            Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 12Page
                                                                     Filed 04/07/20   of 3511
                                                                                            PageID
                                                                                              of 34 #:300



                        1    “person” within the meaning of California’s commercial misappropriation statute,
                        2    Cal. Civ. Code §3344.
                        3          23.     As a founder and owner of Clearview, Defendant Ton-That knew of,
                        4    participated in, consented to, approved, authorized, and directed the wrongful acts
                        5    alleged in this Complaint. Based on information and belief, Defendant Ton-That
                        6    conspired with Clearview and its other owners/shareholders, officers, and/or
                        7    directors, including, without limitation, Defendant Richard Schwartz, to carry out
                        8    the illegal scheme alleged in this Complaint. As set forth below, Plaintiffs bring
                        9    Counts I, II and IV against Defendant Ton-That.
                        10                             Defendant Richard Schwartz
                        11         24.     Defendant Richard Schwartz is a founder and, based on information
HAEGGQUIST & ECK, LLP




                        12   and belief, an officer, director and/or principal of Clearview. Defendant Schwartz
                        13   is a “private entity” within the meaning of the BIPA, which defines “private entity”
                        14   as “any individual, partnership, corporation, [etcetera] … however organized.”
                        15   740 ILCS 14/10. Defendant Schwartz is also a “person” within the meaning of
                        16   California’s commercial misappropriation statute, Cal. Civ. Code §3344.
                        17         25.     As a founder and officer, director, and/or principal of Clearview,
                        18   Defendant Schwartz knew of, participated in, consented to, approved, authorized,
                        19   and directed the wrongful acts alleged in this Complaint. Based on information
                        20   and belief, Defendant Schwartz conspired with Clearview and its other
                        21   owners/shareholders, officers, and/or directors, including, without limitation,
                        22   Defendant Hoan Ton-That, to carry out the illegal scheme alleged in this
                        23   Complaint. As set forth below, Plaintiffs bring Counts I, II and IV against all
                        24   Defendants.
                        25         26.     The true names and capacities of defendants sued herein as Does 1
                        26   through 10, inclusive, are presently not known to Plaintiffs, who therefore sues
                        27   these defendants by such fictitious names. Plaintiffs will seek to amend this
                        28   complaint and include these Doe Defendants true names and capacities when they
                                                                   11             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 13Page
                                                                     Filed 04/07/20   of 3512
                                                                                            PageID
                                                                                              of 34 #:301



                        1    are ascertained. Each of the fictitiously named defendants is responsible in some
                        2    manner for the conduct alleged herein and for the injuries suffered by Plaintiffs
                        3    and The Class.
                        4            Defendants Conspired Amongst Themselves and With Others
                                                 to Carry Out the Unlawful Scheme
                        5
                        6          27.    Defendants conspired amongst themselves and, based on information
                        7    and belief, with the other owners, directors, officers, and/or shareholders of
                        8    Clearview (the “Co-Conspirators”), to carry out the unlawful scheme, including
                        9    the intentional torts. Defendants and the Co-Conspirators knew and/or had reason
                        10   to know about Clearview’s primary business function, which was to scrape the
                        11   internet for images of faces, use facial recognition technology to generate
HAEGGQUIST & ECK, LLP




                        12   biometric information and identifiers, and sell access of the same to third-party
                        13   entities and agencies, without the consent of the consumers whose photographs,
                        14   likenesses, and biometric information and identifiers were being used. Defendants
                        15   and the Co-Conspirators agreed to this business plan – a plan, which when carried
                        16   out, violated several laws, including, inter alia, the BIPA and California’s
                        17   Commercial Misappropriation statute. Defendants and the Co-Conspirators
                        18   intended to profit from the primary, albeit unlawful, business plan of Clearview.
                        19         28.    Defendants each had knowledge of the unlawful business purpose,
                        20   consented to and authorized the fulfillment of the unlawful business purpose, and
                        21   directed and otherwise carried out the unlawful business purpose of the
                        22   unauthorized collecting, capturing, purchasing, receiving through trade, obtaining,
                        23   selling, leasing, trading, disclosing, redisclosing, disseminating, or otherwise
                        24   profiting from and/or using Plaintiffs’ and the Class’s photographs, likenesses, and
                        25   biometric information and identifiers without their consent.
                        26         29.    Each of the Co-Conspirators are responsible as joint tortfeasors for
                        27   all damages ensuing from the wrongful conduct carried out by Defendants. Each
                        28
                                                                     12             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 14Page
                                                                     Filed 04/07/20   of 3513
                                                                                            PageID
                                                                                              of 34 #:302



                        1    member of the conspiracy is liable for all acts done by others pursuant to the
                        2    conspiracy, and for all damages caused thereby.
                        3                              FACTUAL ALLEGATIONS
                        4                                 Biometrics and Privacy
                        5
                                   30.    “Biometrics” refers to technologies used to identify an individual
                        6
                             based on unique physical characteristics, e.g., “face geometry.” Throughout the
                        7
                             last several years, companies have developed facial recognition technology, which
                        8
                             works by scanning an image for human faces, extracting facial feature data from
                        9
                             the image, generating a “faceprint” through the use of facial-recognition
                        10
                             algorithms, and then comparing the resultant faceprint to other faceprints stored in
                        11
                             a database. If a match is found, a person may be identified, including sensitive and
HAEGGQUIST & ECK, LLP




                        12
                             confidential information about that person.
                        13
                                   31.    This technology has raised serious privacy concerns about its massive
                        14
                             scope and surreptitiousness. For example, in 2011, Google’s Chairman at the time
                        15
                             said it was a technology the company held back on because it could be used “in a
                        16
                             very bad way.” U.S. Senator Markey recognized that widespread use of the
                        17
                             technology “could facilitate dangerous behavior and could effectively destroy
                        18
                             individuals’ ability to go about their daily lives anonymously.”
                        19
                                   32.    The Illinois Legislature has acknowledged that the “full ramifications
                        20
                             of biometric technology are not fully known.” 740 ILCS 14/5(f). It is known,
                        21
                             however, that the “public welfare, security, and safety will be served by regulating
                        22
                             the collection, use, safeguarding, handling, storage, retention, and destruction of
                        23
                             biometric identifiers and information.” 740 ILCS 14/5(g).
                        24
                                   33.    “Biometrics are unlike other unique identifiers that are used to access
                        25
                             finances or other sensitive information.” 740 ILCS 14/5(c). “For example, social
                        26
                             security numbers, when compromised, can be changed.” Id. “Biometrics, however,
                        27
                             are unique to the individual; therefore, once compromised, the individual has no
                        28
                                                                     13             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 15Page
                                                                     Filed 04/07/20   of 3514
                                                                                            PageID
                                                                                              of 34 #:303



                        1    recourse … [and] is at heightened risk for identity theft ….” Id. Recognizing this
                        2    problem, the Federal Trade Commission urged companies using facial recognition
                        3    technology to ask for consent before scanning and extracting biometric data from
                        4    photographs.3 This prevailing view has been adopted by both the BIPA and the
                        5    CCPA, which require notice to and consent from the person who’s biometric
                        6    identifier or information is being used. Unfortunately, Clearview could care less
                        7    about the prevailing view or these laws and failed to obtain user consent before
                        8    launching its widespread facial recognition program and continues to violate
                        9    millions of California and Illinois residents’ legal privacy rights.
                        10               California’s Consumer Privacy Act of 2018 (via UCL)
                        11         34.    Under the CCPA, a “business that collects a consumer’s personal
HAEGGQUIST & ECK, LLP




                        12   information shall, at or before the point of collection, inform consumers as to the
                        13   categories of personal information to be collected and the purposes for which the
                        14   categories of personal information shall be used.” Cal. Civ. Code §1798.100(b).
                        15   “A business shall not collect additional categories of personal information or use
                        16   personal information collected for additional purposes without providing the
                        17   consumer with notice consistent with this section.” Id.
                        18         35.    The statute defines “personal information” as any “information that
                        19   identifies, relates to, describes, is reasonably capable of being associated with, or
                        20   could reasonable be linked, directly or indirectly, with a particular consumer or
                        21   household.” Cal. Civ. Code §1798.140(o)(1). Personal information includes, but
                        22   is not limited to, “[b]iometric information.” Cal. Civ. Code §1798.140(o)(1)(E).
                        23   “‘Biometric information’ means an individual’s physiological, biological, or
                        24   behavioral characteristics, including an individual’s deoxyribonucleic acid
                        25
                        26   3
                                    See Facing Facts: Best Practices for Common Uses of Facial Recognition
                        27   Technologies, Federal Trade Commission (Oct. 2012), available at
                             https://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-
                        28   practices-common-uses-facial-recognition-technologies/121022facialtechrpt.pdf.
                                                                      14             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 16Page
                                                                     Filed 04/07/20   of 3515
                                                                                            PageID
                                                                                              of 34 #:304



                        1    (DNA), that can be used, singly or in combination with each other or with other
                        2    identifying data, to establish individual identity.” Cal. Civ. Code §1798.140(b).
                        3    “Biometric information includes, but is not limited to, imagery of the iris, retina,
                        4    fingerprint, face, hand, [etcetera] … from which an identifier template, such as a
                        5    faceprint … can be extracted ….” Id. (emphasis added).
                        6                 Illinois’s Biometric Information Privacy Act (“BIPA”)
                        7           36.    The BIPA was enacted in 2008. Under the BIPA, companies may not
                        8    “collect, capture, purchase, receive through trade, or otherwise obtain a person’s
                        9    or a customer’s biometric identifier ... unless it first:
                        10          (1) informs the subject ... in writing that a biometric identifier ... is being
                                    collected or stored;
                        11
HAEGGQUIST & ECK, LLP




                        12          (2) informs the subject ... in writing of the specific purpose and length
                                    of term for which a biometric identifier ... is being collected, stored, and
                        13          used; and
                        14
                                    (3) receives a written release executed by the subject of the biometric
                        15          identifier ....”
                        16   740 ILCS 14/15(b).
                        17          37.    The statute defines “biometric identifier” to include “retina or iris
                        18   scan, fingerprint, voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10.
                        19   “‘Biometric Information’ means any information, regardless of how it is captured,
                        20   converted, stored, or shared, based on an individual’s biometric identifier used to
                        21   identify an individual.” Id.
                        22          38.    The BIPA also regulates how companies acting within Illinois must
                        23   handle biometric identifiers and information. See 740 ILCS 14/15(c)-(d). For
                        24   example, the law prohibits selling, leasing, trading, or otherwise profiting from a
                        25   person’s biometric data. 704 ILCS 14/15(c). The BIPA also requires companies
                        26   like Clearview to develop a publicly available written policy establishing a
                        27   retention schedule and guidelines for permanently destroying biometric data. 740
                        28   ILCS 14/15(a).
                                                                      15             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 17Page
                                                                     Filed 04/07/20   of 3516
                                                                                            PageID
                                                                                              of 34 #:305



                        1        Clearview Knowingly and Intentionally Violated the BIPA and CCPA
                        2          39.    As explained below, Defendants unlawfully collected, captured,
                        3    purchased, received through trade, obtained, sold, leased, traded, disclosed,
                        4    redisclosed, disseminated, and/or otherwise profited from or used Plaintiffs’ and
                        5    The Class’s photographs and biometric information and identifiers in violation of
                        6    the CCPA, BIPA, and California’s law against Commercial Misappropriation.
                        7    Clearview has been described by the media as the “secretive company that might
                        8    end privacy as we know it.”4
                        9          40.    Clearview uses a software application to illicitly and secretly scrape
                        10   billions of images from websites such as Twitter, Facebook, Venmo, Google,
                        11   Instagram, and YouTube, in violation of many of the websites’ policies. Indeed,
HAEGGQUIST & ECK, LLP




                        12   companies such as Facebook and Twitter have sent Clearview cease and desist
                        13   letters. Based on information and belief, Clearview’s web scraping software
                        14   accesses data, which includes the photographs and likenesses of Plaintiffs and
                        15   Class members, stored on servers within California and throughout the United
                        16   States.
                        17         41.    Clearview’s software application then applies facial recognition
                        18   software to the illicitly scraped images, whereby the company uses artificial
                        19   intelligence algorithms to scan the facial geometry of faces in the images. The
                        20   algorithm calculates an individual face’s unique physical characteristics, which
                        21   result in a biometric template that is separate and distinct from the image from
                        22   which it was created. Clearview describes the technology as a “state-of-the-art
                        23   neural net” to convert all images into mathematical formulas, or “vectors,” based
                        24   on facial geometry – like how far apart a person’s eyes are. This process generates
                        25   biometric information enabling the identification of the individuals in the images
                        26
                        27
                             4
                                   See, e.g., Hill, Kashmir (2020-01-18). “The Secretive Company That Might
                             End Privacy as We Know It.” The New York Times, ISSN 0362-4331, retrieved
                        28   Jan. 18, 2020; updated Feb. 10, 2020.
                                                                     16             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 18Page
                                                                     Filed 04/07/20   of 3517
                                                                                            PageID
                                                                                              of 34 #:306



                        1    (herein referred to as individuals’ Faceprint), in direct violation of the BIPA and
                        2    CCPA. Defendants engage in this process without notifying any of the individuals
                        3    whose images Clearview has captured, converted into a Faceprint, stored, and
                        4    shared for a profit. Defendants certainly have not obtained these individuals’
                        5    consent – written or otherwise.
                        6          42.       Once Defendants generate the biometric information for millions of
                        7    people, Clearview sells access to the database to law enforcement agencies and
                        8    private companies. Instead of having limited photo arrays, agencies and private
                        9    companies are now able to use Clearview’s database of three billion photos:
                        10         This is how many photos you can search .. .

                        11                                                                    3 billion
HAEGGQUIST & ECK, LLP




                                         3


                        12
                        13
                        14               2


                                                                                                          A chart from marketing

                        15                                                                                materials that Clearview
                                                                                                          provided to law
                                                                                                          enforcement.

                        16
                                                                                                          Clearview




                        17
                        18
                                                                47 million

                        19
                                                 &million


                                         0-------------------
                                               ... w ith the
                                              Los Angeles
                                                                ... with
                                                                Florida
                                                                             ... w ith the
                                                                                   FBI
                                                                                               ... with
                                                                                             Clearview
                        20                         Poli ce      Police



                        21         43.       Based on information and belief, very few individuals have been
                        22   arrested, much less convicted, using Clearview’s database. Yet, these agencies and
                        23   private companies have instantaneous access to the biometric information of
                        24   billions of people allowing them to peep into almost every aspect of their digital
                        25   lives, including who they associate with, where they live, etcetera
                        26         44.       It has also been reported that Defendants have real-time access to
                        27   monitor which individuals the law enforcement agencies are searching for. For
                        28   example, an investigative journalist from The New York Times who was doing a
                                                                     17           Case No. 3:20-cv-00370-BAS-MSB
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 19Page
                                                                     Filed 04/07/20   of 3518
                                                                                            PageID
                                                                                              of 34 #:307



                        1    story on Clearview had a law enforcement agency upload images of his face and
                        2    run it through Clearview’s application. Soon thereafter, the agency received calls
                        3    from Clearview asking if it was talking to the media – a clear sign Clearview has
                        4    the ability and appetite to monitor whom law enforcement is searching for.
                        5           45.     In addition, based on information and belief, the computer code
                        6    underlying Clearview’s software application includes programmable language to
                        7    enable it to pair with augmented reality glasses. This tool potentially enables any
                        8    user wearing the glasses to identify in real-time every person they see as they walk
                        9    down the street, potentially revealing not just their names, but where they live,
                        10   what they like to do, and who they know and associate with.
                        11          46.     Moreover, it has been shown that Clearview cannot adequately
HAEGGQUIST & ECK, LLP




                        12   safeguard the biometric information and identifiers of Plaintiffs and The Class. On
                        13   February 26, 2020, it was publicly reported that there was a data breach of
                        14   Clearview’s data storage servers, which compromised the privacy and security of
                        15   every person whose image Clearview had scraped and used to generate biometric
                        16   identifiers.
                        17          47.     The result of Clearview’s technology is not a safer society by
                        18   enabling law enforcement access to a broader database from which can lead to the
                        19   capture of criminals. The result is a profit machine for a single company that relies
                        20   on the secret use of individual’s biometric information. This is a radical evasion
                        21   and erosion of privacy. Defendants are laying the groundwork for a dystopian
                        22   future and violating, inter alia, the BIPA and CCPA in the process.
                        23                           CLASS ACTION ALLEGATIONS
                        24          48.     Plaintiffs reallege and incorporate herein by reference each allegation
                        25   in the preceding and subsequent paragraphs.
                        26          49.     Plaintiffs bring this action individually and on behalf of a class of
                        27   similarly situated individuals pursuant to Rule 23 of the Federal Rules of Civil
                        28   Procedure.
                                                                      18             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 20Page
                                                                     Filed 04/07/20   of 3519
                                                                                            PageID
                                                                                              of 34 #:308



                        1          50.    As used herein, the following terms have the meanings set forth
                        2    below:
                        3                 (a)   “California Biometric Information” means an “individual’s
                        4    physiological, biological, or behavioral characteristics, including an individual’s
                        5    deoxyribonucleic acid (DNA), that can be used, singly or in combination with each
                        6    other or with other identifying data, to establish individual identity” as defined
                        7    under CCPA, Cal. Civ. Code §1798.140(b).
                        8                 (b)   “Illinois Biometric Information” means “any information,
                        9    regardless of how it is captured, converted, stored, or shared, based on an
                        10   individual’s biometric identifier used to identify an individual” as defined in the
                        11   BIPA, 740 ILCS 14/10.
HAEGGQUIST & ECK, LLP




                        12                (c)   “Photograph” means “any photographic or photographic
                        13   reproduction, still or moving, or any videotape or live television transmission, of
                        14   any person, such that the person is identifiable” as defined by California Civil
                        15   Code §3344(b).
                        16         51.    Plaintiffs seek to represent the following classes of persons:
                        17                (a)   Sub-Class One (the “Commercial Misappropriation
                        18                      Class”) (Cal. Civ. Code §3344):
                        19         All persons in the United States who had their Photograph or likeness
                                   knowingly used by Clearview, without those persons’ consent, for
                        20
                                   commercial gain within the state of California.
                        21
                                          (b)   Sub-Class Two (the “BIPA Class”) (740 ILCS 14/1, et seq.):
                        22
                                   All persons in the United States who had their Illinois Biometric
                        23         Information collected, captured, purchased, received, obtained, sold,
                        24         leased, traded, disclosed, redisclosed, disseminated, and/or otherwise
                                   profited from and/or used by Clearview without their consent.
                        25
                        26
                        27
                        28
                                                                    19             Case No. 3:20-cv-00370-BAS-MSB
                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 21Page
                                                                     Filed 04/07/20   of 3520
                                                                                            PageID
                                                                                              of 34 #:309



                        1           52.    Plaintiff Burke seeks to represent the following classes of persons:
                        2                  (a)    Sub-Class Three (the “CCPA Class”) (Cal. Civ. Code
                        3                         §1798.100, et seq):
                        4           All persons who, while residing in California, had their California
                                    Biometric Information collected and/or used by Clearview without
                        5
                                    prior notice by Clearview and without their consent.
                        6
                                           (b)    Sub-Class Four (the “Unjust Enrichment Class”):
                        7
                                    All persons who, while residing in California, had their California
                        8           Biometric Information misappropriated by Clearview from which
                        9           Clearview was unjustly enriched.
                        10          53.    Collectively, the four sub-classes are herein referred to as “The
                        11   Class.”
HAEGGQUIST & ECK, LLP




                        12          54.    Excluded from The Class are Defendants, their officers and directors,
                        13   families, owners, and legal representatives, heirs, successors, or assigns, and any
                        14   entity in which Clearview have a controlling interest, and any Judge assigned to
                        15   this case and their immediate families.
                        16          55.    Plaintiffs reserve the right to amend or modify the class definition in
                        17   connection with their motion for class certification, as a result of discovery, at trial,
                        18   or as otherwise allowed by law.
                        19          56.    Plaintiffs bring this action individually and on behalf of all others
                        20   similarly situated because there is a well-defined community of interest in the
                        21   litigation and the proposed sub-classes are easily ascertainable.
                        22                                        Numerosity
                        23          57.    The potential members of The Class, and each of the four sub-classes
                        24   independently, are so numerous joinder of all the members is impracticable. While
                        25   the precise number of members of The Class, or each of the four sub-classes, has
                        26   not been determined, Plaintiffs are informed and believe The Class, and each of
                        27
                        28
                                                                      20             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 22Page
                                                                     Filed 04/07/20   of 3521
                                                                                            PageID
                                                                                              of 34 #:310



                        1    the four-sub classes, include at least thousands (and potentially even millions) of
                        2    individuals.
                        3            58.    Based on information and belief, Clearview’s records evidence the
                        4    number and location of The Class, and each of the four sub-classes, respectively.
                        5                            Commonality and Predominance
                        6            59.    There are questions of law and fact common to The Class that
                        7    predominate over any questions affecting only individual class members. These
                        8    common questions of law and fact include, without limitation:
                        9                   (a)   Whether Clearview collected, captured, received, or otherwise
                        10   obtained Plaintiffs’ and the BIPA Class’s Illinois Biometric Information;
                        11                  (b)   Whether Clearview has sold, leased, traded, or otherwise
HAEGGQUIST & ECK, LLP




                        12   profited from Plaintiffs’ and the BIPA Class’s Illinois Biometric Information;
                        13                  (c)   Whether Clearview disclosed, redisclosed, or otherwise
                        14   disseminated Plaintiffs’ and the BIPA Class’s Illinois Biometric Information;
                        15                  (d)   Whether Clearview properly informed Plaintiffs and the BIPA
                        16   Class that it collected, captured, purchased, received, obtained, sold, leased,
                        17   traded, disclosed, redisclosed, disseminated, and/or otherwise profited from and/or
                        18   used their Illinois Biometric Information;
                        19                  (e)   Whether Clearview obtained a written release (as defined in
                        20   740 ILCS 14/10) from Plaintiffs and the BIPA Class to collect, capture, or
                        21   otherwise obtain their biometric identifiers;
                        22                  (f)   Whether Clearview made publicly available to Plaintiffs and
                        23   the BIPA Class, a written policy establishing a retention schedule and guidelines
                        24   for permanently destroying Illinois Biometric Information in compliance with the
                        25   BIPA;
                        26                  (g)   Whether Clearview’s violations of the BIPA were committed
                        27   intentionally, recklessly, or negligently;
                        28
                                                                      21             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 23Page
                                                                     Filed 04/07/20   of 3522
                                                                                            PageID
                                                                                              of 34 #:311



                        1                 (h)    Whether Clearview collected and/or used Plaintiff Burke’s and
                        2    the CCPA Class’s California Biometric Information without first providing notice
                        3    of such collection and/or use;
                        4                 (i)    Whether Clearview knowingly used Plaintiff Burke’s
                        5    Photograph and/or the likeness of Plaintiffs and the Commercial Misappropriation
                        6    Class for commercial gain without their consent;
                        7                 (j)    Whether      Clearview    was    unjustly     enriched   by    the
                        8    misappropriation of Plaintiff Burke’s and the Unjust Enrichment Class’s
                        9    California Biometric Information;
                        10                (k)    Whether      Defendants   conspired     for    the   purpose     of
                        11   accomplishing some concerted action either an unlawful purpose or lawful purpose
HAEGGQUIST & ECK, LLP




                        12   by unlawful means; and
                        13                (l)    Whether Plaintiffs and The Class have been harmed and the
                        14   proper measure of relief.
                        15                                        Typicality
                        16         60.    The claims of Plaintiffs are typical of the claims of The Class.
                        17   Plaintiffs and all members of The Class sustained injuries and damages arising out
                        18   of and caused by Clearview’s common course of conduct in violation of laws,
                        19   regulations that have the force and effect of law, and statutes as alleged herein.
                        20                               Adequacy of Representation
                        21
                                   61.    Plaintiffs will fairly and adequately represent and protect the interests
                        22
                             of The Class. Counsel who represents Plaintiffs are competent and experienced in
                        23
                             litigating large consumer class actions.
                        24
                                                         Superiority of Class Action
                        25
                                   62.    A class action is superior to other available means for the fair and
                        26
                             efficient adjudication of this controversy. Individual joinder of The Class is not
                        27
                             practicable, and questions of law and fact common to The Class predominate over
                        28
                                                                     22             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 24Page
                                                                     Filed 04/07/20   of 3523
                                                                                            PageID
                                                                                              of 34 #:312



                        1    any questions affecting only individual members of The Class. Each member of
                        2    The Class has been damaged and is entitled to recovery because of Clearview’s
                        3    uniform unlawful policy and/or practices described herein. There are no
                        4    individualized factual or legal issues for the court to resolve that would prevent
                        5    this case from proceeding as a class action. Class action treatment will allow those
                        6    similarly situated persons to litigate their claims in the manner that is most efficient
                        7    and economical for the parties and the judicial system. Plaintiffs are unaware of
                        8    any difficulties that are likely to be encountered in the management of this action
                        9    that would preclude its maintenance as a class action.
                        10                                     COUNT I
                                               Unlawful and Unfair Business Practices
                        11
                                          In Violation of Bus. & Prof. Code §17200, et seq.
HAEGGQUIST & ECK, LLP




                        12         (On Behalf of Plaintiff Burke, Plaintiffs, the CCPA Class, and the
                                     Commercial Misappropriation Class against All Defendants)
                        13
                        14         63.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        15   contained in the paragraphs above, as if fully set forth herein.
                        16         64.    Defendants engaged in unlawful activity prohibited by the UCL. The
                        17   actions of Defendants as alleged within this Complaint constitute unlawful and
                        18   unfair business practices with the meaning of the UCL.
                        19         65.    Defendants have conducted the following unlawful activities:
                        20                (a)    Violations of the CPPA, Civil Code §1798.100(b) (Defendant
                        21   Clearview); and
                        22                (b)    Violations of Commercial Misappropriation, Civil Code
                        23   §3344(a) (all Defendants).
                        24         66.    The statutory requirements for Commercial Misappropriation under
                        25   Civil Code §3344, including how Defendants violated that law, are set forth in
                        26   detail in Count II herein below.
                        27         67.    With respect to Clearview’s violation of the CCPA, a “business that
                        28   collects a consumer’s personal information shall, at or before the point of
                                                                      23             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 25Page
                                                                     Filed 04/07/20   of 3524
                                                                                            PageID
                                                                                              of 34 #:313



                        1    collection, inform consumers as to the categories of personal information to be
                        2    collected and the purposes for which the categories of personal information shall
                        3    be used.” Cal. Civ. Code §1798.100(b). “A business shall not collect additional
                        4    categories of personal information or use personal information collected for
                        5    additional purposes without providing the consumer with notice consistent with
                        6    this section.” Id.
                        7           68.    The CCPA defines “personal information” as any “information that
                        8    identifies, relates to, describes, is reasonably capable of being associated with, or
                        9    could reasonable be linked, directly or indirectly, with a particular consumer or
                        10   household.” Cal. Civ. Code §1798.140(o)(1). Personal information includes, but
                        11   is not limited to, “[b]iometric information.” Cal. Civ. Code §1798.140(o)(1)(E).
HAEGGQUIST & ECK, LLP




                        12   “‘Biometric information’ means an individual’s physiological, biological, or
                        13   behavioral characteristics, including an individual’s deoxyribonucleic acid
                        14   (DNA), that can be used, singly or in combination with each other or with other
                        15   identifying data, to establish individual identity.” Cal. Civ. Code §1798.140(b).
                        16   “Biometric information includes, but is not limited to, imagery of the iris, retina,
                        17   fingerprint, face, hand, [etcetera] … from which an identifier template, such as a
                        18   faceprint … can be extracted ….” Id. (emphasis added).
                        19          69.    As set forth in detail elsewhere in this Complaint, Clearview collected
                        20   Plaintiff Burke’s and the CCPA Class’s “personal information” as defined in the
                        21   CCPA and failed to inform Plaintiff Burke and the CCPA Class of the same at or
                        22   before the point of collection. Accordingly, Clearview violated the CCPA.
                        23   Clearview also engaged in Commercial Misappropriation as detailed in Count II
                        24   herein below.
                        25          70.    In addition to constituting “unlawful conduct” in violation of the
                        26   above-noted laws, Clearview’s activities also constitute unfair practices in
                        27   violation of the UCL because Clearview’s practices violate an established public
                        28   policy, and/or the practice is immoral, unethical, oppressive, unscrupulous, and
                                                                     24             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 26Page
                                                                     Filed 04/07/20   of 3525
                                                                                            PageID
                                                                                              of 34 #:314



                        1    substantially injurious to Plaintiff Burke, the CCPA Class, and the Commercial
                        2    Misappropriation Class.
                        3          71.     Because of Defendants’ violations of the identified laws, Plaintiff
                        4    Burke, the CCPA Class, and the Commercial Misappropriation Class have
                        5    suffered injury-in-fact and have lost money or property. Plaintiff Burke, the CCPA
                        6    Class, and the Commercial Misappropriation Class are entitled to restitution,
                        7    restitutionary disgorgement, an injunction, declaratory, and other equitable relief
                        8    against such unlawful practices to prevent future harm for which there is no
                        9    adequate remedy at law.
                        10         72.     As a direct and proximate result of the unfair business practices of
                        11   Defendants,    Plaintiff   Burke,   the   CCPA     Class,   and    the   Commercial
HAEGGQUIST & ECK, LLP




                        12   Misappropriation Class are entitled to equitable and injunctive relief, including
                        13   restitutionary disgorgement of the value of Plaintiff Burke’s, the CCPA Class’s,
                        14   and the Commercial Misappropriation Class’s California Biometric Information
                        15   and Photographs and/or likeness which have been unlawfully misappropriated by
                        16   Clearview. Defendants should be enjoined and cease and desist from engaging in
                        17   the practices described herein for the maximum time permitted pursuant to
                        18   California Business & Professions Code §17208, including any tolling.
                        19         73.     The unlawful and unfair conduct alleged herein is continuing, and
                        20   there is no indication that Defendants will refrain from such activity in the future.
                        21   Plaintiffs believe and allege that if Defendants are not enjoined from the conduct
                        22   set forth in this Complaint, they will continue to violate California’s and Illinois’s
                        23   laws. Plaintiffs further requests that the Court issue a preliminary and permanent
                        24   injunction.
                        25         74.     Plaintiffs are also entitled to and hereby claims attorneys’ fees and
                        26   costs, pursuant to the private attorney general theory doctrine (Code of Civil
                        27   Procedure §1021.5), and any other applicable provision for attorney fees and costs,
                        28   based upon the violation of the underlying public policies.
                                                                     25              Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 27Page
                                                                     Filed 04/07/20   of 3526
                                                                                            PageID
                                                                                              of 34 #:315



                        1                                     COUNT II
                                                   Commercial Misappropriation
                        2
                                           In Violation of California Civil Code §3344(a)
                        3       (On Behalf of Plaintiffs and The Commercial Misappropriation Class
                                                        against All Defendants)
                        4
                        5          75.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        6    contained in the paragraphs above, as if fully set forth herein.
                        7          76.    Pursuant to California Civil Code §3344(a) it is unlawful for any
                        8    person to knowingly use “another’s name, voice, signature, photograph, or
                        9    likeness, in any manner … without such person’s prior consent ….”
                        10         77.    Any person who violates this section shall be liable to the injury party
                        11   or parties “in an amount equal to the greater of seven hundred fifty dollars ($750)
HAEGGQUIST & ECK, LLP




                        12   or the actual damages suffered by him or her as a result of the unauthorized use,
                        13   and any profits from the unauthorized use that are attributable to the use and are
                        14   not taken into account in computing the actual damages.” Civil Code §3344(a);
                        15   See Orthopedic Systems, Inc. v. Schlein, 202 Cal. App. 4th 529, 547 (2011) (“We
                        16   hold that under section 3344(a), an injured party may recover either the amount of
                        17   damages specified in the statute or actual damages, whichever is greater, as well
                        18   as profits from the unauthorized use.”).
                        19         78.    Plaintiffs and the Commercial Misappropriation Class had
                        20   Photographs (as defined in Civil Code §3344(b)) posted to various websites on the
                        21   internet, including on Facebook, Twitter, Google, Instagram, Venmo, and
                        22   YouTube, under the terms and conditions governing those sites.
                        23         79.    Without providing notice to, and/or obtaining consent from, Plaintiffs
                        24   and the Commercial Misappropriation Class, Defendants knowingly and illicitly
                        25   obtained Photographs and likenesses of Plaintiffs and the Commercial
                        26   Misappropriation Class by scraping the internet in violation of many of the
                        27   websites’ policies which prohibited such conduct. Without notice to, and/or
                        28   consent from, Plaintiffs and the Misappropriation Class, Defendants knowingly
                                                                     26             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 28Page
                                                                     Filed 04/07/20   of 3527
                                                                                            PageID
                                                                                              of 34 #:316



                        1    used their Photographs and likenesses to Defendants’ advantage by selling access
                        2    to them to third-party entities within the state of California for a commercial gain.
                        3           80.    The use of Plaintiffs and the Commercial Misappropriation Class’s
                        4    Photographs and likenesses by Defendants did not have any connection with any
                        5    news, public affairs, sports broadcast or account, or any political campaign.
                        6           81.    “‘Shareholders, officers, and directors of corporations’” may be
                        7    “‘held personally liable for intentional torts when they knew or had reason to know
                        8    about but failed to put a stop to tortious conduct.’” Asahi Kasei Pharma Corp. v.
                        9    Actelion Ltd., 222 Cal. App. 4th 945, 966 (2013) (internal citation omitted). In
                        10   addition, all persons “who are shown to have participated in an intentional tort are
                        11   liable for the full amount of the damages suffered.” Id. Defendants Hon-That and
HAEGGQUIST & ECK, LLP




                        12   Schwartz knew of, consented to, directed, and/or authorized the tortious conduct
                        13   and failed to put a stop to it.
                        14          82.    As a direct and proximate result of Defendants’ conduct, Plaintiffs
                        15   and the Commercial Misappropriation Class have been harmed in an amount to be
                        16   proven at the time of trial.
                        17          83.    Plaintiffs are also entitled to claim recovery of costs and reasonable
                        18   attorneys’ fees pursuant to Civil Code §3344(a).
                        19                                    COUNT III
                                                   Unjust Enrichment / Restitution
                        20
                                    (On Behalf of Plaintiff Burke and The Unjust Enrichment Class
                        21                           against Defendant Clearview)
                        22          84.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        23   contained in the paragraphs above, as if fully set forth herein.
                        24          85.    Clearview was unjustly enriched by its unlawful misappropriation of
                        25   Plaintiff Burke’s and the Unjust Enrichment Class’s California Biometric
                        26   Information, Photographs, and likeness. Through its unlawful conduct, Clearview
                        27   received and retained a benefit it otherwise would not have achieved. By depriving
                        28   Plaintiff Burke and the Unjust Enrichment Class of control over their valuable
                                                                   27             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 29Page
                                                                     Filed 04/07/20   of 3528
                                                                                            PageID
                                                                                              of 34 #:317



                        1    Biometric Information, Clearview took control of and misappropriated the value
                        2    of their California Biometric Information. Clearview’s conduct also exposed
                        3    Plaintiff Burke and the Unjust Enrichment Class to a heightened risk of an invasion
                        4    of their privacy.
                        5          86.    There is not another adequate remedy at law. It would be unjust and
                        6    unfair for Clearview to retain any of the benefits obtained from its unlawful
                        7    misappropriation of Plaintiff Burke’s and the Unjust Enrichment Class’s
                        8    California Biometric Information.
                        9          87.    Clearview should be ordered to disgorge the proceeds that it unjustly
                        10   received from the misappropriation of Plaintiff Burke’s and the Unjust Enrichment
                        11   Class’s California Biometric Information.
HAEGGQUIST & ECK, LLP




                        12                                     COUNT IV
                                                          Violation of the BIPA
                        13
                                                         740 ILCS §14/1, et seq.
                        14        (On Behalf of Plaintiffs and the BIPA Class against All Defendants)
                        15         88.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        16   contained in the paragraphs above, as if fully set forth herein.
                        17         89.    Defendants violated the following sections of the BIPA:
                        18                (a)    740 ILCS 14/15(a);
                        19                (b)    740 ILCS 14/15(b);
                        20                (c)    740 ILCS 14/15(c); and
                        21                (d)    740 ILCS 14/15(d).
                        22         90.    Section 15(a) of the BIPA requires that any “private entity in
                        23   possession of biometric identifiers or biometric information must develop a written
                        24   policy, made available to the public, establishing a retention schedule and
                        25   guidelines for permanently destroying biometric identifiers and biometric
                        26   information when the initial purpose for collecting or obtaining such identifiers or
                        27   information has been satisfied or within 3 years of the individual’s last interaction
                        28   with the private entity, whichever occurs first.” 740 ILCS 14/15(a).
                                                                     28               Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 30Page
                                                                     Filed 04/07/20   of 3529
                                                                                            PageID
                                                                                              of 34 #:318



                        1          91.    Section 15(b) of the BIPA makes it unlawful for any private entity to,
                        2    among other things, “collect, capture, purchase, receive through trade, or
                        3    otherwise obtain a person’s or a customer’s biometric identifier or biometric
                        4    information, unless it first: (1) informs the subject ... in writing that a biometric
                        5    identifier or biometric information is being collected or stored; (2) informs the
                        6    subject ... in writing of the specific purpose and length of term for which a
                        7    biometric identifier or biometric information is being collected, stored, and used;
                        8    and (3) receives a written release executed by the subject of the biometric identifier
                        9    or biometric information ….” 740 ILCS 14/15(b).
                        10         92.    Section 15(c) of the BIPA makes it unlawful for any private entity to,
                        11   among other things, “sell, lease, trade, or otherwise profit from a person’s or a
HAEGGQUIST & ECK, LLP




                        12   customer’s biometric identifier or biometric information.” 740 ILCS 14/15(c).
                        13         93.    Section 15(d) of the BIPA makes it unlawful for any private entity to,
                        14   among other things, “disclose, redisclose, or otherwise disseminate a person’s or
                        15   a customer’s biometric identifier or biometric information unless: (1) the subject
                        16   of the biometric identifier or biometric information … consents to the disclosure
                        17   or redisclosure; (2) the disclosure or redisclosure completes a financial transaction
                        18   requested by the subject of the biometric identifier or the biometric information
                        19   …; (3) the disclosure or redisclosure is required by State or federal law or
                        20   municipal ordinance; or (4) the disclosure is required pursuant to a valid warrant
                        21   or subpoena issued by a court of competent jurisdiction.” 740 ILCS 14/15(d).
                        22         94.    Defendants violated Sections 15(a)-(d) of the BIPA. Preliminarily,
                        23   Clearview is a Delaware corporation and thus qualifies as a “private entity” under
                        24   the BIPA. See 740 ILCS 14/10. Defendants Ton-That and Schwartz are
                        25   “individuals” and, thus, are each a “private entity” under the BIPA. Id.
                        26         95.    Plaintiffs’ and The Class’s Faceprints are “biometric identifiers” and
                        27   “biometric information” pursuant to 740 ILCS 14/10.
                        28
                                                                     29             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 31Page
                                                                     Filed 04/07/20   of 3530
                                                                                            PageID
                                                                                              of 34 #:319



                        1          96.    During the relevant period, Defendants did not make available to the
                        2    public a written policy establishing a retention schedule and guidelines for
                        3    permanently destroying Plaintiffs’ and the BIPA Class’s biometric identifiers and
                        4    biometric information as specified by the BIPA. See 740 ILCS 14/15(a). Thus,
                        5    Defendants violated Section (a) of the BIPA.
                        6          97.    Defendants systematically and automatically collected, captured,
                        7    purchased, received, and/or otherwise obtained Plaintiffs’ and the BIPA Class’s
                        8    biometric identifiers and/or biometric information without first obtaining the
                        9    specific written release required by 740 ILCS 14/15(b)(3). Likewise, Defendants
                        10   did not properly inform Plaintiffs or the BIPA Class in writing that their biometric
                        11   identifiers and/or biometric information were being collected, captured,
HAEGGQUIST & ECK, LLP




                        12   purchased, received, and/or otherwise obtained, nor did it inform them in writing
                        13   of the specific purpose and length of term for which their biometric identifiers
                        14   and/or biometric information were being collected, captured, purchased, received,
                        15   and/or otherwise obtained as required by 740 ILCS 14/15(b)(1)-(2). Thus,
                        16   Defendants violated Section (b) of the BIPA.
                        17         98.    Defendants knowingly sold, leased, traded, and/or otherwise profited
                        18   from Plaintiffs’ and the BIPA Class’s biometric identifiers and/or biometric
                        19   information. Thus, Defendants violated Section (c) of the BIPA.
                        20         99.    Defendants     also   disclosed,    redisclosed,   and/or    otherwise
                        21   disseminated Plaintiffs’ and the BIPA Class’s biometric identifiers and/or
                        22   biometric information without obtaining the consent from Plaintiffs and the BIPA
                        23   Class and/or their authorized representatives. The disclosure, redisclosure, and/or
                        24   dissemination by Defendants of Plaintiffs’ and the BIPA Class’s biometric
                        25   identifiers and/or biometric information was not to complete a financial transaction
                        26   requested or authorized by Plaintiffs or members of the BIPA Class, nor was the
                        27   disclosure and/or redisclosure required by State or federal law, municipal
                        28
                                                                     30             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 32Page
                                                                     Filed 04/07/20   of 3531
                                                                                            PageID
                                                                                              of 34 #:320



                        1    ordinance, or required pursuant to a valid warrant or subpoena issued by a court of
                        2    competent jurisdiction. Thus, Defendants violated Section (d) of the BIPA.
                        3          100. Defendants Ton-That and Schwartz conspired with Clearview and the
                        4    Co-Conspirators to carry out the unlawful scheme set forth above. They each had
                        5    direct knowledge of the scheme, and consented, participated, directed, and
                        6    otherwise assisted in carrying out the unlawful scheme. Based on information and
                        7    belief, Defendants are continuing to direct and carry out the unlawful scheme.
                        8          101. Plaintiffs and the BIPA Class have been directly harmed by
                        9    Clearview’s violations of Sections 14/15(a)-(d) of the BIPA. They have been
                        10   deprived of their control over their valuable information, and otherwise suffered
                        11   monetary and non-monetary losses. By depriving Plaintiffs and the BIPA Class of
HAEGGQUIST & ECK, LLP




                        12   control over their valuable information, Defendants misappropriated the value of
                        13   their biometric identifiers and/or biometric information. Based on information and
                        14   belief, Defendants have profited from its unlawful conduct.
                        15         102. On behalf of Plaintiffs and the BIPA Class, Plaintiffs seek: (i)
                        16   injunctive and equitable relief as necessary to protect the interests of Plaintiffs and
                        17   the BIPA Class by requiring Defendants to comply with the BIPA’s requirements;
                        18   (ii) statutory damages of $5,000 per intentional or reckless violation of the BIPA
                        19   pursuant to 740 ILCS 14/20(2) and statutory damages of $1,000 per negligent
                        20   violation of the BIPA pursuant to 740 ILCS 14/20(1); and (iii) reasonable
                        21   attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS
                        22   14/20(3).
                        23                                PRAYER FOR RELIEF
                        24         Wherefore, Plaintiffs, individually and on behalf of The Class, respectfully
                        25   request that this Court enter an Order:
                        26                A.     Certifying this case as a class action on behalf of the four sub-
                        27   classes defined above, appointment of the named Plaintiffs as the representatives
                        28   of The Class, and appointing their counsel as Class Counsel;
                                                                     31             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 33Page
                                                                     Filed 04/07/20   of 3532
                                                                                            PageID
                                                                                              of 34 #:321



                        1                 B.     Declaring that Defendants’ actions, as set out above, violate the
                        2    BIPA, 740 ILCS 14/1, et seq.;
                        3                 C.     Declaring that Clearview’s actions, as set out above, violate the
                        4    CCPA, Cal. Civ. Code §1798.100, et seq.;
                        5                 D.     Declaring that Defendants’ actions, as set out above, violate
                        6    California’s commercial misappropriation statute, Cal. Civ. Code §3344(a);
                        7                 E.     Declaring that Defendants’ actions, as set out above, violate
                        8    California’s UCL, Bus. & Prof. Code §17200, et seq.;
                        9                 F.     Awarding         compensatory,   non-compensatory,     statutory,
                        10   exemplary, and punitive damages;
                        11                G.     Awarding statutory damages of $5,000 per intentional or
HAEGGQUIST & ECK, LLP




                        12   reckless violation of the BIPA pursuant to 740 ILCS 14/20(2) and statutory
                        13   damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS
                        14   14/20(1);
                        15                H.     Awarding either the amount of damages specified in the statute
                        16   or actual damages, whichever is greater, as well as profits from the unauthorized
                        17   use pursuant California’s commercial misappropriation statute, Cal. Civ. Code
                        18   §3344(a);
                        19                I.     Awarding restitution of all monies, expenses, and costs due to
                        20   Plaintiffs and The Class;
                        21                J.     Awarding restitutionary disgorgement from the unlawful and
                        22   unfair business practices in violation of Bus. & Prof. Code §§17200, et seq.;
                        23                K.     Awarding Plaintiffs and The Class their reasonable attorneys’
                        24   fees, costs, and litigation expenses;
                        25                L.     Awarding Plaintiffs and The Class pre- and post-judgment
                        26   interest, to the extent allowable;
                        27
                        28
                                                                     32             Case No. 3:20-cv-00370-BAS-MSB
                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 34Page
                                                                     Filed 04/07/20   of 3533
                                                                                            PageID
                                                                                              of 34 #:322



                        1                   M.    Awarding injunctive and other equitable relief as necessary to
                        2    protect the interests of The Class, including, among other things, an order requiring
                        3    Defendants to comply with the BIPA and CCPA; and
                        4                   N.    Awarding such other and further relief as equity and justice
                        5    may require.
                        6                                     JURY DEMAND
                        7           Plaintiffs, individually, and on behalf of The Class, hereby demand trial by
                        8    jury on all issues so triable.
                        9     Dated: April 7, 2020                    HAEGGQUIST & ECK, LLP
                        10                                            AMBER L. ECK (177882)
                                                                      ALREEN HAEGGQUIST (221858)
                        11                                            AARON M. OLSEN (259923)
HAEGGQUIST & ECK, LLP




                        12                                            IAN PIKE (329183)
                        13
                        14
                                                                      By:
                        15                                                       AARON M. OLSEN
                        16
                                                                      225 Broadway, Suite 2050
                        17                                            San Diego, CA 92101
                        18                                            Telephone: 619-342-8000
                                                                      Facsimile: 619-342-7878
                        19                                            aaarono@haelaw.com
                        20                                            aarono@zhlaw.com
                        21                                            Attorneys for Plaintiffs and the Proposed
                        22                                            Class
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      33             Case No. 3:20-cv-00370-BAS-MSB
                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                         Case: 1:20-cv-00512 Document #:
                               Case 1:20-cv-03104-CM     46-4 Filed:
                                                       Document   6 04/27/20  Page 35Page
                                                                     Filed 04/07/20   of 3534
                                                                                            PageID
                                                                                              of 34 #:323



                        1                                CERTIFICATE OF SERVICE
                        2          I hereby certify that on April 7, 2020, I authorized the electronic filing of
                        3    the foregoing with the Clerk of the Court using the CM/ECF system which will
                        4    send notification of such filing to the e-mail addresses denoted on the Electronic
                        5    Mail Notice List.
                        6          I certify under penalty of perjury under the laws of the United States of
                        7    America that the foregoing is true and correct. Executed on April 7, 2020.
                        8
                                                                               /s/Aaron M. Olsen
                        9                                                     AARON M. OLSEN
                        10
                                                                  HAEGGQUIST & ECK, LLP
                        11                                        AARON M. OLSEN (259923)
HAEGGQUIST & ECK, LLP




                        12                                        225 Broadway, Suite 2050
                                                                  San Diego, CA 92101
                        13                                        Telephone: 619-342-8000
                        14                                        Facsimile: 619-342-7878
                                                                  aarono@haelaw.com
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                    34             Case No. 3:20-cv-00370-BAS-MSB
                                                   FIRST AMENDED CLASS ACTION COMPLAINT
